Citation Nr: 0621512	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for the residuals of 
frozen feet.

2. Entitlement to an increased rating for the service-
connected right toe scar, currently evaluated at 0 percent 
disabling.
 

REPRESENTATION

Veteran represented by: Kentucky Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from September 1955 to May 
1958. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In May 2006, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 


FINDINGS OF FACT

1.  There is no evidence that frozen feet were incurred in 
service.

2.  The right toe scar is manifested by a minor scar 
primarily affecting the right toenail; there is no evidence 
that the scar is poorly nourished with repeated ulceration, 
tender or painful on objective demonstration, covers any area 
of at least 144 square inches, is unstable causing a frequent 
loss of skin, painful on examination, or causes limitation of 
motion. 


CONCLUSIONS OF LAW

1. The residuals of frozen feet were not incurred or 
aggravated during the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  The criteria for an evaluation in excess of 0 percent for 
the service-connected scar, right toe, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §  4.118, Diagnostic Codes 7803, 7084, and 7085 (2002) 
and Diagnostic Codes 7803, 7804, and 7805 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in May 2003.  The 
RO provided the veteran letter notice to his claims in a 
January 2003 letter, which informed him that he could provide 
evidence or location of such and requested that he provide 
any evidence in his possession.  The notice letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  
38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date.  As the Board concludes below that the 
preponderance of the evidence is against the claims, no 
effective date will be assigned and there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

There are VA treatment records and a VA exam of record.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
 
Service Connection

The veteran claims service connection for the residuals of 
frozen feet.  In support of his claim, the veteran states 
that while he was stationed Germany, he performed duty 
outdoors in temperatures as low as 25 degrees below zero.  He 
testified that he sought treatment for foot pain in service.  
Today, he states that he has problems with circulation, his 
feet are tingly, he wears two pairs of socks, and his feet 
turn white and red.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service medical records dated October 1956 show pain in the 
arch of the foot.  Examination revealed that the anterior 
tibial muscle was held tightly with foot inversing; the 
diagnosis was foot sprain due to guarding of the foot.  A 
January 1957 service medical record shows that the veteran 
reported that his foot stays cold and has poor circulation.  
The remainder of service medical records relating to the 
veteran's feet are related to the residuals of a car accident 
where the right foot was injured.

VA treatment records from June 2000 to February 2004 show 
complaints of bilateral leg pain and a diagnosis of 
peripheral neuropathy.

A November 2002 VA treatment record showed a complaint of the 
legs feeling asleep below the knees.     

A March 2003 VA examination showed tingling, burning and 
intermittent numbness of the feet.  Examination showed normal 
pulse and no decreased sensation to touch or monofilament 
touch of the bilateral feet.  The veteran ambulated as though 
it was difficult to walk with a widely spaced stance and 
ambulating flatfoot.  Vascular and peripheral pulses are 
intact.  The examiner stated that prior EMC/NVC 
determinations showed a motor sensory bilateral neuropathy 
below the knee.  The examiner reviewed the claims file and 
stated that there were no records in the claims file to 
substantiate treatment for cold injury or frostbite.  The 
examiner opined that it was as likely as not that the 
peripheral neuropathy is related to cold injury, if infact, 
it is determined that the veteran experienced cold injury.

A review of the medical evidence shows that service 
connection for the residuals of frozen feet are not 
warranted.  Though there is evidence of a current condition 
of bilateral peripheral neuropathy, there is no evidence of 
an in-service incurrence of frozen feet nor is there a 
conclusive medical opinion relating the current condition to 
service.  The veteran asserts that he experienced frozen feet 
in service and that he sought medical treatment for this 
condition.  However, service medical records do not document 
any treatment for frozen feet.  Though there is a June 1956 
service medical record showing that the veteran's reported 
that his foot felt cold and had poor circulation, there is no 
indication that this was due to cold exposure nor was there a 
clinical diagnosis of frostbite.  The veteran's separation 
examination also does not show any residuals of frozen feet. 

Moreover, there is not a medical opinion relating the current 
peripheral neuropathy to service.  The VA examiner 
specifically noted that there were no records to substantiate 
a cold injury in-service.  His opinion, that peripheral 
neuropathy is likely as not related to cold injury if it did 
in fact occur, is premised on whether there was a cold injury 
in service.  As there is no evidence, other than the 
veteran's testimony, that a cold injury did occur in service, 
there is no basis for a grant of service connection for the 
residuals of frozen feet.

However, as peripheral neuropathy was first diagnosed after 
service, service connection can also be established if there 
is evidence linking the condition to service.  38 C.F.R. §§ 
3.303(b).  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In the present case, the veteran does not provide evidence of 
any treatment for his condition until 2002 or decades after 
his separation from service.  Therefore, there is not a 
showing of continuity of related symptomatology after 
discharge.  Savage v. Gober, 10 Vet. App. 495-98, Caldwell v. 
Derwinski, 1 Vet. App. 469.  Though the veteran has reported 
to physicians in medical examinations that he has experienced 
bilateral foot pain since cold exposure in service, these lay 
statements are of little if any probative value and are far 
outweighed by an absence of any relevant findings for so many 
years post service and by the fact that the veteran did not 
file a claim until recent years.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].

The Board notes that the veteran contends that his current 
bilateral peripheral neuropathy is the residual of exposure 
to cold in service.  However, this determination is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
are far outweighed by the absence of any relevant clinical 
findings for so many years post-service and any evidence of 
frozen feet in service.  

In summary, the residuals of frozen feet were not shown in 
service, bilateral peripheral neuropathy is not shown until 
several decades post-service, and there is no medical opinion 
of record suggesting a nexus between a current condition and 
service.  Thus, the Board has carefully reviewed the record 
and has concluded that a preponderance of the evidence is 
against the veteran's claim for service connection for the 
residuals of frozen feet.  The doctrine of reasonable doubt 
has been considered but as the preponderance of the evidence 
is against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
the residuals of frozen feet is not warranted.  

Increased Rating

The veteran seeks an increased rating for a right toe scar.  
The veteran was service-connected for the right toe scar with 
a non-compensable evaluation in a November 1964 rating 
decision, effective March 18, 1964.

In support of his claim, the veteran testified that he 
experiences pain on motion in the scar everyday.  He also 
stated that the VA examiner did not look at his feet much.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected right toe scar is currently 
evaluated as 0 percent disabling pursuant to 38 C.F.R. § 
4.118, DC 7805 (2002).

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration. 38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration. DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  DC 7805.

The Board takes note of the amendments to the amended 
criteria for rating the skin, effective August 30, 2002.  See 
67 Fed. Reg. 49,596 (July 31, 2002).  The new criteria 
provide for assignment of a 10 percent evaluation for scars 
other than on the head, face, or neck, where such are deep 
and cause limited motion in an area exceeding six square 
inches; for scars covering an area of 144 square inches or 
greater even where superficial and without resulting motion 
limitation; for a superficial unstable scar (characterized by 
a frequent loss of skin covering the scar); or a superficial 
scar that is painful on examination.  38 C.F.R. § 4.118, DC's 
7801, 7802, 7803, 7804 (2005).  Otherwise, scars will 
continue to be rated on the limitation of motion of the 
affected part, under DC 7805.

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  Thus, the Board would be 
able to proceed with a decision on the merits of this appeal, 
with consideration of the original and revised regulations, 
without prejudice to the veteran, even if the RO had not 
addressed them.  See Bernard v. Brown, 4 Vet. App. 384, 393- 
94 (1993).

Evaluating the veteran's symptomatology with the above 
criteria, the Board finds that a compensable rating is not 
warranted under either the previous or revised regulations.  
Specifically, under the previous criteria, we find that the 
veteran's scar was never shown to be poorly nourished with 
repeated ulceration.  There also is no evidence that it was 
tender and painful on objective demonstration.  In this 
regard, the VA examiner did not note any tenderness to the 
scar or limitation of motion of the affected part during the 
examination.  

Under the revised criteria, the Board notes that the 
veteran's scar does not cover any area of at least 144 square 
inches.  Nor has his scar been shown to be unstable, causing 
a frequent loss of skin.  As described above, the veteran's 
scar has also never been shown to have been painful on 
examination.  Finally, also as noted above, there is no 
evidence of limitation of motion of the affected part, due to 
the veteran's scar.  Therefore, the Board finds that an 
increase to a compensable rating is not warranted under the 
revised criteria governing skin disabilities.

The Board also notes the veteran's testimony that he 
experiences constant pain due to the right toe scar.  
However, pain is not a disability for which VA may award 
service connection.  See Sanchez- Benitez v. West, 13 Vet. 
App. 282, 285 (1999); see also Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Thus, while the Board has 
considered the veteran's assertions, they do not outweigh the 
medical evidence of record.

ORDER

Service connection for the residuals of frozen feet is 
denied.

An increased rating for the service-connected right toe scar, 
currently evaluated at 0 percent disabling, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


